Case 16-19514        Doc 27     Filed 04/16/19     Entered 04/16/19 13:07:04          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 16 B 19514
         Steve Antonio Hardeman, Jr.

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 06/14/2016.

         2) The plan was confirmed on 08/02/2016.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 09/18/2018.

         5) The case was Dismissed on 10/23/2018.

         6) Number of months from filing to last payment: 24.

         7) Number of months case was pending: 34.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 16-19514             Doc 27         Filed 04/16/19      Entered 04/16/19 13:07:04                Desc         Page 2
                                                            of 4



 Receipts:

           Total paid by or on behalf of the debtor                     $14,757.09
           Less amount refunded to debtor                                    $0.00

 NET RECEIPTS:                                                                                            $14,757.09


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                          $4,000.00
     Court Costs                                                                        $0.00
     Trustee Expenses & Compensation                                                  $638.05
     Other                                                                              $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                          $4,638.05

 Attorney fees paid and disclosed by debtor:                              $0.00


 Scheduled Creditors:
 Creditor                                                Claim         Claim            Claim       Principal      Int.
 Name                                          Class   Scheduled      Asserted         Allowed        Paid         Paid
 Affiliated Radiologist                    Unsecured          12.00           NA              NA            0.00       0.00
 AmeriCash Loans LLC                       Unsecured         450.00        948.91          948.91           0.00       0.00
 Capital One                               Unsecured      2,142.00            NA              NA            0.00       0.00
 Charlotte Hardnett                        Priority            0.00           NA              NA            0.00       0.00
 Charter Communications                    Unsecured         382.00           NA              NA            0.00       0.00
 Chase Bank                                Unsecured         208.00           NA              NA            0.00       0.00
 Check N Go                                Unsecured      1,905.00            NA              NA            0.00       0.00
 City Of Berwyn                            Unsecured          75.00           NA              NA            0.00       0.00
 City of Chicago Department of Revenue     Unsecured      3,170.00       4,008.36        4,008.36           0.00       0.00
 City of Chicago Dept of Law               Unsecured           0.00           NA              NA            0.00       0.00
 Creditors Collection                      Unsecured           0.00           NA              NA            0.00       0.00
 Danbury Mint                              Unsecured          86.00           NA              NA            0.00       0.00
 Digestive Disease Associates              Unsecured          76.00           NA              NA            0.00       0.00
 Drivers Solutions Inc                     Unsecured      1,169.00       2,326.67        2,326.67           0.00       0.00
 Elmhurst Emergency Med.                   Unsecured          64.00           NA              NA            0.00       0.00
 Elmhurst Memorial Healthcare              Unsecured         357.00           NA              NA            0.00       0.00
 Elmhurst Radiology SC                     Unsecured         149.00           NA              NA            0.00       0.00
 Fast Cash Advance                         Unsecured         250.00           NA              NA            0.00       0.00
 Genesis Clinical Laboratory               Unsecured          13.00           NA              NA            0.00       0.00
 Grant & Weber Inc                         Unsecured         195.00           NA              NA            0.00       0.00
 Illinois Bone and Joint Institute         Unsecured         167.00           NA              NA            0.00       0.00
 Illinois Collection Service               Unsecured         119.00           NA              NA            0.00       0.00
 Illinois Department Of Healthcare And Fam Priority            0.00           NA              NA            0.00       0.00
 Illinois Department Of Healthcare And Fam Priority            0.00           NA              NA            0.00       0.00
 Illinois Tollway                          Unsecured      1,190.00       5,972.98        5,972.98           0.00       0.00
 Jefferson Capital Systems LLC             Unsecured         314.00        314.45          314.45           0.00       0.00
 Jennifer Ptak                             Priority            0.00           NA              NA            0.00       0.00
 Midwest Imaging Professionals             Unsecured           8.00           NA              NA            0.00       0.00
 Midwest Orthopaedics at RUSH              Unsecured         228.00           NA              NA            0.00       0.00
 MiraMed Revenue Group                     Unsecured          26.00           NA              NA            0.00       0.00
 Northwest Collectors                      Unsecured         148.00           NA              NA            0.00       0.00



UST Form 101-13-FR-S (9/1/2009)
Case 16-19514            Doc 27       Filed 04/16/19    Entered 04/16/19 13:07:04                  Desc        Page 3
                                                       of 4



 Scheduled Creditors:
 Creditor                                           Claim           Claim         Claim        Principal        Int.
 Name                                     Class   Scheduled        Asserted      Allowed         Paid           Paid
 Northwestern Lake Forst Hosp         Unsecured         249.00             NA           NA             0.00         0.00
 Northwestern Med. Faculty Fnd.       Unsecured         372.00             NA           NA             0.00         0.00
 Payday Loan Store                    Unsecured         371.00          371.50       371.50            0.00         0.00
 Peoples Energy                       Unsecured         500.00             NA           NA             0.00         0.00
 Primecare Community Health, Inc.     Unsecured          47.00             NA           NA             0.00         0.00
 Public Storage                       Unsecured          91.00             NA           NA             0.00         0.00
 Regional Acceptance Corp             Unsecured            NA         1,111.71     1,111.71            0.00         0.00
 Regional Acceptance Corp             Secured       10,311.00       10,711.71      9,600.00       9,433.05       685.99
 Resurrection Health Care             Unsecured         232.00             NA           NA             0.00         0.00
 Resurrection Medical Group           Unsecured          13.00             NA           NA             0.00         0.00
 Round Lake Beach Police Department   Unsecured         125.00             NA           NA             0.00         0.00
 Rush University Medical Center       Unsecured         391.00             NA           NA             0.00         0.00
 Rush University Medical Group        Unsecured          71.00             NA           NA             0.00         0.00
 Saint Mary of Nazareth Hosp.         Unsecured         270.00             NA           NA             0.00         0.00
 Sprint                               Unsecured           0.00        1,455.48     1,455.48            0.00         0.00
 State Collection Service Inc.        Unsecured          98.00             NA           NA             0.00         0.00
 Surgical Consultants of DuPage       Unsecured         150.00             NA           NA             0.00         0.00
 T-Mobile                             Unsecured         564.00             NA           NA             0.00         0.00
 Town of Cicero                       Unsecured          50.00             NA           NA             0.00         0.00
 USA Payday Loan                      Unsecured         200.00             NA           NA             0.00         0.00
 Valley Imaging Professionals         Unsecured          99.00             NA           NA             0.00         0.00
 Village of Bellwood                  Unsecured         100.00             NA           NA             0.00         0.00
 Village of Clarendon Hills           Unsecured         100.00             NA           NA             0.00         0.00
 Village of Maywood-Parking           Unsecured         250.00             NA           NA             0.00         0.00
 Village of River Forest              Unsecured         100.00             NA           NA             0.00         0.00
 Wells Fargo Bank                     Unsecured           0.00        6,973.74     6,973.74            0.00         0.00


 Summary of Disbursements to Creditors:
                                                                    Claim            Principal                Interest
                                                                  Allowed                Paid                    Paid
 Secured Payments:
       Mortgage Ongoing                                              $0.00              $0.00                   $0.00
       Mortgage Arrearage                                            $0.00              $0.00                   $0.00
       Debt Secured by Vehicle                                   $9,600.00          $9,433.05                 $685.99
       All Other Secured                                             $0.00              $0.00                   $0.00
 TOTAL SECURED:                                                  $9,600.00          $9,433.05                 $685.99

 Priority Unsecured Payments:
        Domestic Support Arrearage                                   $0.00                 $0.00                $0.00
        Domestic Support Ongoing                                     $0.00                 $0.00                $0.00
        All Other Priority                                           $0.00                 $0.00                $0.00
 TOTAL PRIORITY:                                                     $0.00                 $0.00                $0.00

 GENERAL UNSECURED PAYMENTS:                                 $23,483.80                    $0.00                $0.00




UST Form 101-13-FR-S (9/1/2009)
Case 16-19514        Doc 27      Filed 04/16/19     Entered 04/16/19 13:07:04            Desc      Page 4
                                                   of 4



 Disbursements:

         Expenses of Administration                             $4,638.05
         Disbursements to Creditors                            $10,119.04

 TOTAL DISBURSEMENTS :                                                                     $14,757.09


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 04/16/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
